

117 HR 4578 IH: Relief for Seasonal Businesses Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4578IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo expand the H–2B visa program, and for other purposes.1.Short titleThis Act may be cited as the Relief for Seasonal Businesses Act of 2021.2.Expansion of H–2B programSection 214(g) of the Immigration and Nationality Act (8 U.S.C. (g)) is amended—(1)in paragraph (1)(B) by striking 66,000 and inserting 350,000;(2)in paragraph (9), to read as follows:(9)Returning workers(A)In generalSubject to subparagraphs (B) and (C), an alien shall not again be counted toward such limitation during fiscal year if that alien had already been counted toward the numerical limitation of paragraph (1)(B) during any of the 3 fiscal years immediately preceding that fiscal year. Such an alien shall be considered a returning worker. (B)PetitionsA petition to admit or otherwise provide status under section 101(a)(15)(H)(ii)(b) shall include, with respect to a returning worker—(i)all information and evidence that the Secretary of Homeland Security determines is required to support a petition for status under section 101(a)(15)(H)(ii)(b); (ii)the full name of the alien; and (iii)a certification to the Department of Homeland Security that the alien is a returning worker. (C)ApprovalAn H–2B visa or grant of nonimmigrant status for a returning worker shall be approved only if the alien is confirmed to be a returning worker by—(i)the Department of State; or (ii)if the alien is visa exempt or seeking to change to status under section 101 (a)(15)(H)(ii)(b), the Department of Homeland Security. ; and(3)in paragraph (10), by striking 33,000 and inserting 175,000. 